Title: To James Madison from Adams Herbert & Company, 30 April 1816
From: Adams Herbert & Company
To: Madison, James


                    
                        Sir,
                        
                            Alexa.
                            April 30th. 1816.
                        
                    
                    We have the honor to enclose you a letter from Messr. J. Howard Maront Co. Merchants Madeira accompg; a pipe old wine shipped to our Care for your excellency by request Col. McPherson Consull of the U. States at that place, We have entered the wine at the Custom House secured the duties & paid the account & Charges of which together with original Cost, and difference of Exch we annex an acct; We shall retain the wine till we have the honor to receive yr Excellency’s directions concerning it and are With great respect, yr Excellency’s Mo Obt H. Serts.
                    
                        
                            Adams Herbert & Co
                        
                    
                